Case: 13-20362      Document: 00512751552         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20362
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE ELIZARDO MENDEZ-ARUJO, also known as Jose Elizardo Araujo, also
known as Jose Elizard Mendez-Aravajo, also known as Jose Arau-Mendez, also
known as Jose Elizardo Araugo Mendez, also known as Jose Elizardo Mendez
Araujo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-32-1


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jose Elizardo Mendez-Arujo has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Mendez-Arujo has not filed a response and has been removed from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20362   Document: 00512751552    Page: 2   Date Filed: 08/29/2014


                               No. 13-20362

the United States. We have reviewed counsel’s brief and the relevant portions
of the record reflected therein. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.      Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED in part as
frivolous, see 5TH CIR. R. 42.2, and in part as moot. See United States v.
Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).




                                     2